DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Specie IV in the reply filed on 6/25/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 26 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Baks et al (“Baks”) (US 9,620,464).  Baks discloses:

Re Claim 1:  An antenna board (Fig 6: 100), comprising: 
a substrate (110) including an antenna feed structure (114); 
an antenna patch (124), wherein the antenna patch is a millimeter wave antenna patch (col 1 lines 14-20); and 
an air cavity (160) between the antenna patch and the substrate (as evidenced by Fig 6).

Re Claim 2:  The antenna board (100) of claim 1, wherein the antenna patch is disposed over a recess in the substrate (col 4 lines 26-27 and lines 30-32 “…the package substrate 100 comprises an antenna 

Re Claim 26: The antenna board of claim 1, wherein the antenna feed structure is a stripline feed structure (Fig 8: feed structures 814 comprise stripline feed structures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al (“Baks”) (US 9,620,464) as applied to claim 1, and further in view of Sabielny (US 9,196,965). 

Re Claim 3: The disclosures of Baks have been discussed above. 
Baks discloses: The antenna board of claim 1
Baks fails to specifically disclose:  wherein the antenna patch is a first antenna patch, the antenna board further includes a second antenna patch, and the first antenna patch is between the substrate and the second antenna patch.

Sabielny, however, teaches:  the antenna patch (Fig 1) is a first antenna patch (1), the antenna board further includes a second antenna patch (10), and the first antenna patch is between the substrate (6) and the second antenna patch (as evidenced by Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the antenna patch is a first antenna patch, the antenna board further includes a second antenna patch, and the first antenna patch is between the substrate and the second antenna patch in Baks, as taught by Sabielny, in order to configure the metallic support elements as parasitic elements improving the impedance bandwidth of the antenna.

Re Claim 4:  The disclosures of Baks as modified have been discussed above.  
Baks discloses: The antenna board of claim 3, further comprising: 
a patch board (121) having a first face (121-1) and an opposing second face (121-2); 
wherein the first antenna patch (124) is coupled to the first face of the patch board (as evidenced by Fig 6), and the second metallic patch (624) is coupled to the second face of the patch board (as evidenced by Fig 6).
Baks fails to specifically disclose: a second antenna patch
Sabielny, however, teaches: a first antenna patch (Fig 1: 1) and a second antenna patch (10) on opposite faces of a patch board (5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a second antenna patch in Baks, as taught by Sabielny, in order to 

Re Claim 5: The disclosures of Baks as modified have been discussed above. 
Baks discloses: The antenna board of claim 4, wherein the patch board (121) is coupled to the substrate (110) by an adhesive (col 6 lines 47-49).

Re Claim 6:  The disclosures of Baks as modified have been discussed above. 
Baks discloses: The antenna board of claim 3, wherein the air cavity (160) is a first air cavity, 
Baks fails to specifically disclose: the antenna board further includes a second air cavity, and the second air cavity is between the first antenna patch and the second antenna patch.
Sabielny, however, teaches: the antenna board further includes a second air cavity (20), and the second air cavity is between the first antenna patch (1) and the second antenna patch (10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the antenna board further includes a second air cavity, and the second air cavity is between the first antenna patch and the second antenna patch in Baks, as taught by Sabielny, in order to configure the metallic support elements as parasitic elements and modify the effective relativity of the patch antenna and parasitic patch improving the impedance bandwidth of the antenna.

Re Claim 7:  The disclosures of Baks as modified have been discussed above. 
Baks discloses:  The antenna board of claim 6, further comprising: 
a patch board (121) having a first face (121-1) and an opposing second face (121-2); 

Baks fails to specifically disclose: the second antenna patch and the patch board includes the second air cavity.
Sabielny, however, teaches: the antenna board further includes a second air cavity (20), and the second antenna patch (10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the second antenna patch and the patch board includes the second air cavity in Baks, as taught by Sabielny, in order to configure the metallic support elements as parasitic elements and modify the effective relativity of the patch antenna and parasitic patch improving the impedance bandwidth of the antenna.

Re Claim 8: The disclosures of Baks as modified have been discussed above. 
Baks discloses: The antenna board of claim 7
Baks fails to specifically disclose: wherein the patch board includes at least one opening in the second face.
Sabielny, however, teaches: the patch board (5) includes at least one opening (20) in the second face (as evidenced by Fig 1 and col 2 lines 61-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the patch board includes at least one opening in the second face in Baks, as taught by Sabielny, in order to configure the metallic support elements as parasitic elements and modify the effective relativity of the patch antenna and parasitic patch improving the impedance bandwidth of the antenna.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al (“Baks”) (US 9,620,464) in view of Sabielny (US 9,196,965) as applied to claim 1 above, and further in view of Yamada (US 6,809,688).

Re Claim 27: The disclosures of Baks as modified have been discussed above. 
Baks discloses: The antenna board of claim 1,
Baks fails to specifically disclose: wherein the substrate has a thickness between 300 microns and 800 microns.
Yamada, however, teaches: the substrate has a thickness between 300 microns and 800 microns (col 7 lines 54-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to the substrate has a thickness between 300 microns and 800 microns in Baks as modified, as taught by Yamada, in order to provide a substrate with enough thickness to have high strength while maintaining good performance in a mmw antenna system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
July 27, 2021